DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2021 has been entered.  

Claims 1-4, 9, 10, and 15 have been amended, and 
Claims 1-15 are currently pending.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claims 1-15, the claims use the term “pillar” and it is not defined in the specification and it is not a term of the art.  The claims seem to indicate various meanings such as a selectable area (pillar) in a display as in Figure 4 and its related text, or an area or grouping of terms/concept as the products of a pillar.  As such the term is ambiguous and therefore unclear as to what the applicant is claiming.  Examiner’s Note:  For the purposes of this examination the examiner is going assume related items.  
In regards to claims 4-15, the Independent claims 4 and 10 use the term “widget” which is not adequately defined and as such it is unclear what this term encompasses.  The specification (US Patent Application Publication No. 2020/0013091 A1 – hereinafter specification and/or disclosure) defines “widget” two different ways.  Paragraph 0023 (see below) defines it as a tool/module that selects and displays an advertisement while paragraph 0053 (see below) defines it as a UI element which would be part of the tool in paragraph 0023.  

[0023] It should be understood that the term widget is used herein to describe a tool for generating a cognitive ad, and also, once generated, to describe the cognitive ad facing the end user or customer. That is, the widget can be a tool for generating the 

[0050] As described herein, UI elements within a running application (e.g., visible in the context of the application) including buttons, sheets, controls, text boxes, containers, etc., and are referred to as widgets for the remainder to the present disclosure. These UI elements are not intended to be limiting, and other UI elements, now known and yet to be developed, are to be considered widgets in the context of this disclosure.

 Because of the ambiguity of the term “Widget” it is unclear what this term encompasses it is unclear and therefore what the claims are defining.  Examiner’s Note:  For the purposes of this examination the examiner is going assume anything that displays/selects an advertisement.
Claims 5-9 depend from claim 4 discussed above and do not cure its deficiencies.
Claims 11-15 depend from claim 10 discussed above and do not cure its deficiencies.
In regards to claims 4-15, the Independent claims 4 and 10 use the phrase “scoring the candidate pillars based on distances to the products” which is not adequately defined and as such it is unclear what this term encompasses.  The specification only discusses distances of products in vector space.  Is this vector space as claimed in claim 3, or is it the physical distance between products (which is the plain meaning of the words) which the specification does not discuss.   
Therefore it is unclear what the claims encompasses it is unclear and therefore what the claims are defining.  Examiner’s Note:  For the purposes of this examination the examiner is going assume vector space.
Claims 5-9 depend from claim 4 discussed above and do not cure its deficiencies.
Claims 11-15 depend from claim 10 discussed above and do not cure its deficiencies.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the claim, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-15, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1-15 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-15 are directed to sending and receiving data to purchase/use/display loyalty/reward points.  The claims do not include 
Independent Claim 4, which is representative of Independent Claims 1 and 10, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward an apparatus, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 4, which is representative of Independent Claims 1 and 10, recites, in part, 
parsing content from a corpus comprising documents describing a plurality of products;
selecting a plurality of pillars from the content, wherein the pillars are descriptors describing a product space of the products; (processing data and storing data and electronic recordkeeping to perform the abstract idea)
determining an affinity of each of the products to each of the pillars, wherein the affinity of each product is calculated by determining distances between the descriptors of the product and descriptors of the pillars; 
receiving, … …, a single selection associated with a combination of the plurality of pillars; and (sending and receiving data to perform the abstract idea)
displaying a given product in the widget, the given product selected from the products based on the selection of the combination of the plurality of pillars and the affinity of each of the products to each of the pillars.  (sending and receiving data to perform the abstract idea).  
These limitations set forth a concept of sending and receiving data to display a product which is an advertisement for that product.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 1 and 9 and their related text and Paragraphs 0093-0102 of the specification (US Patent Application Publication No. 2020/0013091 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  Paragraph 0096 specifically details a generic computer where it mentions “… the computer system is a general-purpose computer system that becomes a specific purpose computer system when executing routines of the present disclosure.” emphasis added)  In addition, because of the ambiguity of a widget claims 4-9 do not recite a computer or machine as such, by definition, they are organizing human activity.  The claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 2-4, 5-9, and 11-15 further describe the abstract idea, and do not set forth further additional elements. 
Claims 2-4, 5-8 and 11-14 are more limitations of the abstract idea without integration into a practical application. 
Claims 9 and 15 further limit the abstract idea with more identification and selection within the abstract idea without integration into a practical application. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-15 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Coyote et al. (US Patent Application Publication No. 2014/0337321 A1 – Hereinafter Coyote) and further in view of Obasanjo et al. (US Patent Application Publication No. 2018/0089191 A1 – Hereinafter Obasanjo).  
Claim 1:
Coyote teaches;
A computing device comprising a display screen, the computing device configured to display on the display screen a graphical  user interface tool comprising: (See Figures 10, 11A-B, 12A-2, and 13 and their related text and paragraphs 0055-0057 and 0060-0063.)
a displayed product selected from a plurality of products; (See Figures 10, 11A-B, 12A-2, and 13 and their related text and paragraphs 0055-0057 and 0060-0063, where the top carousel is a number of categories/products and when the control is manipulated the bottom carousel changes and then the bottom carousel can be manipulate to different product spaces.)
a plurality of elements displaying respective pillars, wherein the pillars are descriptors describing a geometric product space of the products7; and (See Figures 10, 11A-B, 12A-2, and 13 and their related text and 
a control element, configurable by a user, for selecting a point within the geometric product space associated with a particular combination of weights of the pillars, wherein the computing device is configured to update the displayed product to display another product from the products upon receiving a selection of the point within the geometric product space, the particular combination of weights of the pillars associated with the selected point matching the another product. (See Figures 10, 11A-B, 12A-2, and 13 and their related text and paragraphs 0055-0057 and 0060-0063, where the top carousel is a number of categories/products and when the control is manipulated the bottom carousel changes and then the bottom carousel can be manipulate to different product spaces.)
Coyote teaches a weighting by an average in at least paragraph 0052, but does not appear to specify an association based on a combination of weights.  
Obasanjo teaches a weighted combination in at least paragraph 0084.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claims 3, 4, 6, 7, 10, 12, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Coyote and further in view of Obasanjo and further in view of Lakemond et al. (US Patent Application Publication No. 2019/0311214 A1 – Hereinafter Lakemond).  
Claim 3:
The combination of Coyote and Obasanjo teaches all the limitations of claim 1 above, but does not appear to specify distances between vectors/descriptors.     
Lakemond teaches using distances between vectors/descriptors in at least paragraphs 0005 and 0020-0023.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by combination of Coyote and Obasanjo by using distances between vectors/descriptors as taught by Lakemond in order to improve product similarity matches.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 4:
Coyote teaches;
A method of configuring a widget defining a user interface of a cognitive advertisement, the method comprising: (See Figures 10, 11A-B, 12A-2, and 13 and their related text and paragraphs 0055-0057 and 0060-0063.)
selecting a plurality of pillars from the content, wherein the pillars are descriptors describing a product space of the products; (See Figures 10, 11A-B, 12A-2, and 13 and their related text and paragraphs 0055-0057 and 0060-0063, where the top carousel is a number of categories/products and when the control is manipulated the bottom carousel changes and then the bottom carousel can be manipulate to different product spaces.)
determining an affinity of each of the products to each of the pillars …; (See Figures 10, 11A-B, 12A-2, and 13 and their related text and paragraphs 0055-0057 and 0060-0063, where the top carousel is a number of categories/products and when the control is manipulated the bottom carousel changes and then the bottom carousel can be manipulate to different product spaces.)
receiving, via the widget, a single selection associated with a combination of the plurality of pillars; and (See Figures 10, 11A-B, 12A-2, and 13 and their related text and paragraphs 0055-0057 and 0060-0063, where the top carousel is a number of categories/products and when the control is manipulated the bottom carousel changes and then the bottom carousel can be manipulate to different product spaces, therefore the single product 
displaying a given product in the widget, the given product selected from the products based on the selection of the combination of the plurality of pillars and the affinity of each of the products to each of the pillars. (See Figures 10, 11A-B, 12A-2, and 13 and their related text and paragraphs 0055-0057 and 0060-0063, where the top carousel is a number of categories/products and when the control is manipulated the bottom carousel changes and then the bottom carousel can be manipulate to different product spaces.)
Coyote teaches parsing in at least paragraph 0051, but does not appear to specify parsing to determine products to use in the display.  
Obasanjo teaches parsing as part of the categorization to determine matching of products in at least paragraph 0054 and searching a corpus (multiple websites with multiple products) in at least paragraph 0030.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Coyote by using parsing as part of product matching as taught by Obasanjo in order allow better matching of products.  
Coyote teaches a weighting by an average in at least paragraph 0052, but does not appear to specify an affinity of each of the products to each of the pillars.  

It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Coyote by using an affinity of each of the products to each of the pillars via a  weighted combination as taught by Obasanjo in order allow better matching of products.  
The combination of Coyote and Obasanjo does not appear to specify distances between vectors/descriptors.     
Lakemond teaches using distances between vectors/descriptors in at least paragraphs 0005 and 0020-0023.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by combination of Coyote and Obasanjo by using distances between vectors/descriptors as taught by Lakemond in order to improve product similarity matches.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 6:
The combination of Coyote, Obasanjo, and Lakemond teaches all the limitations of claim 4 above.  

The motivation to combine Coyote, Obasanjo, and Lakemond is the same as disclosed in Claim 4 above and is incorporated herein.
Claim 7:
The combination of Coyote, Obasanjo, and Lakemond teaches all the limitations of claim 4 above.  
Further Obasanjo teaches parsing as part of the categorization to determine matching of products in at least paragraph 0054 and searching a corpus (multiple websites with multiple products) in at least paragraph 0030 and using positive and negative sentiments in at least paragraphs 0029-0032.
The motivation to combine Coyote, Obasanjo, and Lakemond is the same as disclosed in Claim 4 above and is incorporated herein.
Claim 10:
Coyote teaches;
A non-transitory computer readable medium comprising computer executable instructions which when executed by a computer cause the computer to perform a method of configuring a widget defining a user interface of a cognitive advertisement, the method comprising: (See Figures 10, 11A-B, 12A-2, and 13 and their related text and paragraphs 0024, 0055-0057 and 0060-0063.)
selecting a plurality of pillars from the content, wherein the pillars are descriptors; (See Figures 10, 11A-B, 12A-2, and 13 and their related text and 
describing a product space of the products; (See Figures 10, 11A-B, 12A-2, and 13 and their related text and paragraphs 0055-0057 and 0060-0063, where the top carousel is a number of categories/products and when the control is manipulated the bottom carousel changes and then the bottom carousel can be manipulate to different product spaces.)
determining an affinity of each of the products to each of the pillars; receiving, via the widget, a selection of a first pillar …; (See Figures 10, 11A-B, 12A-2, and 13 and their related text and paragraphs 0055-0057 and 0060-0063, where the top carousel is a number of categories/products and when the control is manipulated the bottom carousel changes and then the bottom carousel can be manipulate to different product spaces.)
receiving, via the widget, a single selection associated with a combination of the plurality of pillars; and (See Figures 10, 11A-B, 12A-2, and 13 and their related text and paragraphs 0055-0057 and 0060-0063, where the top carousel is a number of categories/products and when the control is manipulated the bottom carousel changes and then the bottom carousel can be manipulate to different product spaces, therefore the single product space is “associated” with the combination of the plurality of pillars since it is on the same carousel.)

Coyote teaches parsing in at least paragraph 0051, but does not appear to specify parsing to determine products to use in the display.  
Obasanjo teaches parsing as part of the categorization to determine matching of products in at least paragraph 0054 and searching a corpus (multiple websites with multiple products) in at least paragraph 0030.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Coyote by using parsing as part of product matching as taught by Obasanjo in order allow better matching of products.  
Coyote teaches a weighting by an average in at least paragraph 0052, but does not appear to specify an affinity of each of the products to each of the pillars.  
Obasanjo teaches an affinity of each of the products to each of the pillars via a weighted combination in at least paragraph 0084.

The combination of Coyote and Obasanjo does not appear to specify distances between vectors/descriptors.     
Lakemond teaches using distances between vectors/descriptors in at least paragraphs 0005 and 0020-0023.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by combination of Coyote and Obasanjo by using distances between vectors/descriptors as taught by Lakemond in order to improve product similarity matches.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 12:
Claim 112 is rejected under 35 USC § 103 for substantially the same reasons as claim 6.
Claim 13:
Claim 13 is rejected under 35 USC § 103 for substantially the same reasons as claim 7.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Coyote and further in view of Obasanjo and further in view of Lakemond and further in view of Perronnin et al. (US Patent Application Publication No. 2016/0307071 A1 – Hereinafter Perronnin).  
Claim 2:
The combination of Coyote, Obasanjo, and Lakemond teaches all the limitations of claim 3 above, but does not appear to specify a dimensionality reduction.     
Perronnin teaches dimensionality reduction in at least claim 14.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by combination of Coyote, Obasanjo, and Lakemond by using a dimensionality reduction as taught by Perronnin in order to decrease the data handled and improve accuracy.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claims 5, 8, 11, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Coyote and further in view of Obasanjo and further in view of Lakemond and further in view of Chang et al. (US Patent Application Publication No. 2019/0080207 A1 – Hereinafter Chang).  
Claim 5:

As discussed above, Coyote teaches parsing in at least paragraph 0051 and Obasanjo teaches parsing as part of the categorization to determine matching of products in at least paragraph 0054.  
The combination Coyote, Obasanjo, and Lakemond does not appear to specify natural language parsing or imaging parsing.  
Chang teaches parsing images in at least paragraph 0038.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Coyote, Obasanjo, and Lakemond by parsing images as taught by Chang in order to maximize the effectiveness of the analysis to present the products. 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 8:
The combination of Coyote, Obasanjo, and Lakemond teaches all the limitations of claim 4 above.  
As discussed above Obasanjo teaches parsing as part of the categorization to determine matching of products in at least paragraph 0054 and searching a corpus (multiple websites with multiple products) in at least paragraph 0030.  Further Obasanjo teaches a semantic matrix in at least paragraphs 0114 and 0119 and Obasanjo teaches 
The motivation to combine Coyote, Obasanjo, and Lakemond is the same as disclosed in Claim 4 above and is incorporated herein.
Coyote does not appear to specify frequency counts of modifiers and using that to identify product.  
Chang teaches parsing images in at least paragraph 0038 and semantic tables to develop keywords (modifiers) in at least paragraph 0063 and frequency count and identifying products using keywords in at least paragraphs 0069-0077.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Coyote, Obasanjo, and Lakemond by using the parsing images, semantic tables (as also taught by Obasanjo) frequency count and identifying products as taught by Chang in order to maximize the effectiveness of the analysis to present the products. 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 11:
Claim 11 is rejected under 35 USC § 103 for substantially the same reasons as claim 5.
Claim 14:
.

Claim 9 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Coyote and further in view of Obasanjo and further in view of Lakemond  and further in view of Chang and further in view of Srivastava et al. (US Patent No. 9,319,359 B1 – Hereinafter Srivastava).  
Claim 9:
The combination of Coyote, Obasanjo, Lakemond, and Chang, teaches all the limitations of claim 8 above.  
As discussed above Obasanjo teaches parsing as part of the categorization to determine matching of products in at least paragraph 0054 and searching a corpus (multiple websites with multiple products) in at least paragraph 0030.  Further Obasanjo teaches a semantic matrix in at least paragraphs 0114 and 0119 and Obasanjo teaches a scoring of each of the products to each of the pillars via a weighted combination in at least paragraph 0084
The motivation to combine Coyote, Obasanjo, Lakemond, and Chang is the same as disclosed in Claim 8 above and is incorporated herein.
The combination Coyote, Obasanjo, Lakemond, and Chang does not appear to specify creating a reverse lookup table. 
Srivastava teaches creating a reverse lookup table in at least Col 5, lines 45-52.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 15:
Claim 15 is rejected under 35 USC § 103 for substantially the same reasons as claim 9.

Response to Arguments

Applicant argues the 101 rejection is not valid since the claim invention is similar to example 37 and Core Wireless.  The examiner respectfully disagrees as Core Wireless was patent eligible because it made the GUI better on a small screen by showing the menu of unopened apps on the small screen, in essence changing the operation of the system. Core Wireless changed the operation of the system by presenting a menu of an “unopened/unlaunched” application making it “significantly more”.  Similarly example 37 change the operation of the “system”.  Applicant’s invention changes what is displayed in a GUI and does NOT change the operation of the mobile device/system.  

All arguments have been considered and are not persuasive.  All other arguments are believed to have been addressed and therefore moot in view of the new grounds of rejection above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/Michael W Schmucker/
Primary Examiner, Art Unit 3681